Citation Nr: 1025595	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-14 537 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected lumbar spine degenerative joint 
disease.  

2.  Entitlement to an initial compensable disability evaluation 
for service-connected scar, left hip, status-post cyst excision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1982 to February 
2006. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, 
inter alia, granted service connection and assigned initial 
ratings for the service-connected disabilities noted on the title 
page.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is primarily manifested 
by pain on flexion to 90 degrees without evidence of muscle spasm 
or guarding severe enough to result in abnormal gait or abnormal 
spinal contour.

2.  The Veteran's left hip scar is superficial, not unstable or 
painful on examination and does not cause limitation of motion.    


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation greater 
than 10 percent for a degenerative joint disease of the lumbar 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103a, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5242 (2009). 

2.  The criteria for an initial compensable disability rating for 
left hip scar, status post cyst excision have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.118, Diagnostic Code (DC) 7801-7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claims such that the notice error did not 
affect the essential fairness of the adjudication now on appeal.  
The appellant was notified that his claims were awarded with an 
effective date of March 1, 2006, the date following discharge 
from service, and initial ratings were assigned.  He was provided 
notice how to appeal that decision, and he did so.  He was 
provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective date 
in accordance with the facts found as required by Dingess, he was 
assigned the day after discharge from service as an effective 
date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, afforded the Veteran examinations, and assisted the 
Veteran in obtaining evidence.  Based on the foregoing, all known 
and available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file, and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.    

Increased Ratings

The Veteran maintains that he is entitled to an initial 
disability rating greater than 10 percent for his lumbar spine 
degenerative joint disease, and an initial compensable disability 
rating for his left hip scar.  In that regard, disability 
evaluations are determined by the application of a schedule of 
ratings, which are based on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; C.F.R.
§ 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including sections 
4.2, the regulations do not give past medical reports precedence 
over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Where, as in this case, an appeal stems from an initial rating, 
VA must frame and consider the issue as to whether separate or 
"staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection to a prospective rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Lumbar Spine

In the March 2006 rating decision, the RO granted service 
connection and assigned an initial 10 percent disability 
evaluation for degenerative joint disease of the lumbar spine, 
effective from March 1, 2006.  In granting service connection, 
the RO noted the Veteran's in-service complaint of back pain in 
June 1995; a November 1995 service treatment record demonstrating 
the Veteran hurt his back lifting a sofa; the December 2001 
diagnosis of lumbosacral strain and placement on physical 
profile; the September 2005 VA examination which revealed full 
range of motion but pain on flexion; and April 2006 x-rays 
demonstrating mild degenerative joint disease.    

The Veteran's lumbar spine disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, DC 5010.  DC 5010 
provides that traumatic arthritis is rated analogous to 
degenerative arthritis under DC 5003.  Degenerative arthritis, 
when established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not added 
under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent rating applies for X-ray 
evidence of involvement of two or more minor joint groups.  A 20 
percent rating applies for X-ray evidence of involvement of two 
or more minor joint groups, with occasionally incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5003.     

Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 10 percent evaluation is appropriate where there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees.  A 20 percent evaluation is 
appropriate where there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  Note 
(1) requires an evaluation of any associated objective 
neurological abnormalities, including, but not limited to, bowel, 
or bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  
38 C.F.R. § 4.71a, DC 5235-43, Note (2).

The Veteran underwent a VA examination in September 2005.  At the 
time, the Veteran reported experiencing low back and sciatica 
pain; specifically, he had flare-ups which include low back pain 
radiating down to the left buttocks, occurring two or three times 
per year, lasting for only one day.  The Veteran denied radiation 
of pain below the left buttock, as well as numbness and 
parethesias in the lower extremities.  He took Motrin when he 
experienced pain.  

On examination, the Veteran had mild thoracic kyphosis and lumbar 
lordosis.  There was no palpable spasm and no local tenderness in 
the thoracic and lumbar paravertebral muscles, whether erect or 
prone.  The thoracic spine easily rotated 30 degrees in each 
direction without pain or weakness.  Flexion was to 90 degrees, 
extension to 30 degrees, and lateral bending to the right and 
left was to 30 degrees in each direction without pain, except for 
the left buttock.  He had mild pain throughout all flexion of the 
lumbar spine, however, no pain throughout the other ranges of 
motion.  There was no weakness noted with varying resistance.  
Straight leg raise was negative bilaterally.  His reflexes of the 
lower extremities were positive and equal without motor weakness.  
The examiner noted that X-rays of the Veteran's lumbar spine were 
exceptional for a man his age, as they were negative and normal.  
His disc spaces were intact.  There was no facet arthritis.  
There were no other abnormalities.

The examiner diagnosed the Veteran with recurrent episodes of low 
back pain without evidence of sciatica.  The examiner indicated 
that the Veteran has flare-ups two or three times a year, which 
last one day.  He further indicated that the Veteran had mild 
pain in the left sacroiliac area with flexion.  There were no 
objective findings regarding his spine on examination and no 
abnormalities were demonstrated by x-rays.  The examiner opined 
that he found no objective evidence of abnormality regarding the 
Veteran's lumbar spine complaint, and there was no adequate way 
to conjecture regarding the Veteran's disability when he has 
flare-ups.  The examiner further indicated, on examination there 
was no evidence of lack of endurance, lack of coordination, or 
restriction on repetitive use.  

Lumbar spine X-rays dated April 2006 demonstrated vertebral 
bodies within the range of normal limits in height width and 
density.  There were relatively mild degenerative changes 
characterized by the presence of small marginal osteophytes at 
the levels between L3 and L5.  Disc spaces were adequately 
maintained.  The spinous and transverse processes were intact.  

A May 2006 VA outpatient physical therapy consultation note shows 
the Veteran reported a diagnosis of sciatica, indicating he first 
noticed the pain approximately one month prior.  The Veteran was 
unable to provide the mechanism of injury.  He reported that pain 
had somewhat improved in the past month.  He denied numbness and 
tingling.  He also denied pain down the left lower extremity.  
The Veteran complained of pain in the left buttock only.  On 
examination, the Veteran's left buttock pain was located in the 
area of piriformis; palpation was tender in the piriformis.  His 
sensation was intact with light touch.  Muscle testing in the 
bilateral lower extremities were a five of five.  The physical 
therapist reported that the Veteran presented signs and symptoms 
consistent with his reported diagnosis of sciatica. 

The Veteran underwent a second VA examination in November 2008.  
At the time, the Veteran reported that he developed left side low 
back pain around 1994, when attempting to move some heavy 
equipment, approximately 600 pounds in weight, while in service.  
He further reported, that since the in-service acute episode, he 
has experienced discomfort in his left lower back, and his only 
treatment in the past 14 years has been oral medication.  The 
Veteran further reported that he first noticed right lower back 
pain last week, however, it was transient in nature and was not 
persisted.  He reported that he handles his job well, as it is 
mostly sedentary.  Occasionally when twisting in his chair, he 
will experience shooting discomfort in the low back.  The Veteran 
denied difficulty sleeping and the use of assistive devices.  He 
indicated that over the past several years, there has been one 
episode of acute flare-up, specifically, two years ago, which 
required him to lose time from work.  Coughing or sneezing does 
not cause any radiation of pain and he denied any radiation of 
pain into the lower extremities.  The Veteran reported, that he 
primarily experiences a left lower back ache on an occasional 
basis. 

On examination, the Veteran's gait was normal.  There was a 
slight flattening of his lumbar lordosis, however, his forward 
flexion on repetition three times was to 90 degrees without pain.  
He had a slight slow return to an erect posture due to some lower 
lumbar pain.  Extension was normal, specifically, to 30 degrees 
on three occasions.  Left and right lateral bending was to 35 
degrees in each direction without hesitancy.  He was able to 
rotate left and right without difficulty.  Percussion of the left 
lower back and lumbosacral areas revealed discomfort only the 
left sacroiliac area.   Tape measure revealed equal leg lengths 
from the jugular notch to the medial malleolus.  He had no thigh 
or calf atrophy.  He had normal power to manual testing of all 
the muscles in the lower extremity with normal internal and 
external rotation of both hips without pain and was able to cross 
one leg over the other thigh without difficulty.  He had normal 
extensor hallus strength and normal circulation to both feet.  X-
rays demonstrated mild lower lumbar degenerative arthritis.  

In summary, the examiner noted that the Veteran had an acute 
episode of low back discomfort in 1994 and had mild symptoms of 
left low back pain secondary to minimal degenerative arthritis in 
the lower lumbar spine.   The Veteran did not have any signs of 
nerve root impingement.  He was able to function quite adequately 
with minimal treatment to his mild degenerative lumbar 
spondylosis.  His symptoms began as a result of an acute episode 
while on active duty moving a heavy object in 1994.  The examiner 
reported that that no further diagnostic tests were required.   


Given the evidence of record, the Board finds that there is no 
support for an initial disability rating in excess of 10 percent 
for the Veteran's service-connected degenerative joint disease of 
the lumbar spine under DC 5010 or DC 5242.  Specifically, the 
Veteran does not warrant the next higher 20 percent evaluation 
under DC 5010, as the evidence of record does not reveal x-ray 
evidence of involvement of two or more minor joint groups, with 
occasionally incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 
5003.  Regarding DC 5242, on both the September 2005 and November 
2008 VA examinations, forward flexion has not been shown to be 
greater than 30 degrees but not greater than 60 degrees.  The 
September 2005 VA examination noted forward flexion to 90 
degrees, with no additional limitation with repetitive movement 
and the November 2008 examiner noted forward flexion to 90 both 
pre- and post-repetition movement.  Combined range of motion on 
both examinations has exceeded 120 degrees.  In addition, both 
examinations show that the Veteran does not have muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour.  While the September 2005 VA examiner noted mild 
thoracic kyphosis and lumbar lordosis, in providing the 
diagnosis, he reported that there were no objective findings 
regarding his spine on examination, nor were abnormalities 
demonstrated by x-ray.  Thus, based on the aforementioned 
evidence, there Veteran has not met the schedular requirements 
for an initial 20 percent disability evaluation under DC 5010 or 
DC 5242.  The Veteran has not been diagnosed with degenerative 
disc disease, therefore a discussion of an initial evaluation 
rating increase under DC 5243, the diagnostic code for 
intervertebral disc syndrome is not necessary.

In reaching the aforementioned conclusion, the Board has 
considered the overall disability picture demonstrated by the 
record to arrive at the appropriate level of functional 
impairment such to provide for fair compensation in this case.  
In so doing, the Board has carefully considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 
and 4.59 as well as the holding in DeLuca regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the Veteran's disability is essentially manifested by 
pain.  Although the Veteran has shown pain on flexion throughout 
range of motion, the Board finds that the effects of pain 
reasonably shown to be due to the Veteran's service-connected 
lumbar spine disorder are, however, already contemplated by the 
10 percent rating for his degenerative joint disease.  38 C.F.R. 
§ 4.71a, DC 5010.  Moreover, there is no objective evidence of 
further dysfunction in the form of atrophy, fatigability, 
weakness, or incoordination.  The September 2005 VA examiner 
specifically commented that there was no additional loss of 
motion or loss of coordination after repetitive motion testing.  
Thus, based upon the evidence of record, there is no indication 
that pain due to the Veteran's lumbar spine disability causes 
functional loss greater than that contemplated by the 10 percent 
evaluation assigned effective March 1, 2006.  38 C.F.R. §§ 4.40, 
4.45; DeLuca.  

The Board has also considered whether a separate evaluation is 
warranted for neurological symptoms associated with the Veteran's 
service-connected lumbar spine disability.  With respect to 
neurological symptoms, the record includes the Veteran's 
September 2005 complaint of low back and sciatica pain, 
indicating, that he has flare-ups which include low back pain 
radiating down to the left buttock, occurring two or three times 
per year, lasting for one day.  A May 2006 VA outpatient 
treatment note shows the Veteran reported a diagnosis of 
sciatica, indicating, he first noticed the pain approximately one 
month ago.  He is competent to report the symptoms he 
experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
However, despite his neurological complaints, the weight of the 
evidence does not warrant assignment of a separate rating.  The 
September 2005 VA examination report indicated that while the 
Veteran complained of pain in the left buttock, he denied 
radiation of pain below the left buttock, as well as numbness and 
parethesias in the lower extremities.  Further, the September 
2005 examiner diagnosed the Veteran with recurrent episodes of 
low back pain without evidence of sciatica.  The May 2006 VA 
outpatient treatment note demonstrates that while the Veteran 
complained of pain in the left buttock, he denied numbness and 
tingling, as well as pain down the left lower extremity.  
Further, on examination, while palpation was tender in the 
piriformis, the Veteran's sensation was intact to light touch, 
and his lower extremities were a five of five, bilaterally.  
Moreover, the November 2008 VA examination report does not show 
that the Veteran complained or any neuropathy or radiculopathy, 
and the examiner indicated that the Veteran does not have any 
signs of nerve root impingement.  The absence of a documented 
neurological disability is found to be more probative than the 
Veteran's reported complaints.  Therefore, the Board finds there 
is no basis to award a separate disability rating for a 
neurological impairment associated with the Veteran's service-
connected lumbar spine disability.  

In sum, there is no support for an initial disability rating in 
excess of 10 percent for the Veteran's service-connected lumbar 
spine.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.  

Left Hip Scar

In the March 2006 rating decision, the RO granted service 
connection and assigned an initial noncompensable disability 
evaluation for scar, left hip, status-post cyst excision.  In 
granting service connection, the RO noted the Veteran's April 
2003 removal of a subcutaneous lipoma and cyst from the left 
lateral hip, which was considered healed as of late May 2003.  
The RO further noted the Veteran's September 2005 VA examination, 
which demonstrated a 2 inch by 2 mm by 2 mm deep healed scar on 
his left upper lateral thigh area. 

Amendments were made to the criteria for rating the skin, 
effective October 23, 2008; however, the amended regulations are 
only applicable to claims received on or after October 23, 2008.  
See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2009)).  

The Veteran's left hip scar, status post cyst, is currently 
evaluated as noncompensable under 38 C.F.R. § 4.118, DC 7801 
(2007).  

Under applicable rating criteria, a 10 percent evaluation is 
warranted for scars, other than the head, face or neck, covering 
an area of 144 square inches or greater where superficial and 
without resulting limited motion; for a superficial, unstable 
scar (characterized by frequent loss of skin covering the scar); 
or a superficial scar that is painful on examination.  See 
38 C.F.R. § 4.118 DCs 7802 to7804.  For scars other than on the 
head, face, or neck, where such are deep or cause limited motion, 
a 10 percent rating is warranted when in an area exceeding six 
square inches (39 sq. cm), a 20 percent rating is warranted when 
in an area exceeding 12 square inches (77 sq. cm), a 30 percent 
rating is warranted when in an area exceeding 72 square inches 
(465 sq. cm), and a 40 percent rating is warranted when in an 
area exceeding 144 square inches (929 sq. cm).  See 38 C.F.R. 
§ 4.118, DCs 7801 (2007).  Otherwise, scars will be rated on the 
limitation of motion of the affected part, under DC 7805.  

The Veteran underwent a VA examination in September 2005.  At the 
time, the Veteran reported that he had a mass cyst on his left 
hip area that was excised in April 2003.  Currently, the Veteran 
reported that the scar will occasionally hurt, and the pain comes 
and goes.  On examination, the Veteran had a 2 inch x 2 mm x 2 mm 
deep healed scar on his left upper thigh area.  The scar had a 
lighter complexion, mild tenderness to palpation and was 
nonadherent to the underlying tissue.  The examiner diagnosed the 
Veteran with a residual left hip scar, status post hip mass 
excised.  

The Veteran underwent a second VA examination in December 2008.  
At the time, the Veteran reported that in 2003 he began to feel 
tenderness in the left hip area, which ultimately was a lump on 
his left hip.  The Veteran underwent surgery for the excision of 
his cyst.  The Veteran reported that he has not experienced any 
complications from his surgery, however, he felt some 
intermittent tenderness in the area.  On examination, the scar 
was located on the Veteran's left lower extremity posterior 
surface; specifically, the left lateral upper thigh.  The width 
of the scar was .2 centimeters and the length was 5 centimeters.  
The scar was not tender to palpation.  There was no adherence to 
underlying tissue.  There was no limitation of motion or loss of 
function.  There was no underlying soft tissue damage.  There was 
no skin ulceration or breakdown over the scar.  

Under the rating criteria, a deep scar is one associated with 
underlying soft tissue damage.  See Note (2), DC 7801.  The RO 
initially rated the scar under DC 7801; however, both the 
September 2005 and December 2008 VA examinations noted the scar 
was nonadherent to underlying tissue.  Thus, the Veteran's scar 
is not deep.  An increased rating under DC 7801 is not warranted.  

The scar has been measured as 2 inch x 2 mm x 2 mm deep healed 
scar on his left upper thigh area.  See September 2005 VA 
examination.  Further, the December 2008 VA examination 
demonstrates that the scar measures .2 centimeters in width and 
the length was 5 centimeters, totaling 1 square cm, which is also 
noncompensable under DC 7802.     

As there is no evidence the superficial scar is unstable or 
painful on examination, an increased rating is not warranted 
under DCs 7803 or 7804.  The December 2008 VA examination 
revealed no limitation of motion or loss of function of the left 
lateral upper thigh as a result of the scar.  Thus, an increased 
rating is not warranted under DC 7805.  
Therefore, the Board finds that the preponderance of the evidence 
is against a initial compensable disability evaluation for the 
Veteran's service-connected scar left hip, status post cyst 
excision.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.  

Extraschedular Considerations

The Veteran has indicated that his service-connected lumbar spine 
condition has caused him to miss some work.  As such, the Board 
must adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Barringer v. Peake, 22 
Vet. App. 242 (2008).  Here, the record does not establish that 
the rating criteria are inadequate for rating any of the 
Veteran's service-connected conditions discussed herein.  The 
discussion above reflects that the symptoms of the Veteran's 
disabilities, including both orthopedic and neurologic 
manifestations, are contemplated by the applicable rating 
criteria.  Thus, referral for consideration of an extraschedular 
rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected degenerative joint disease of the 
lumbar spine is denied.   

Entitlement to an initial compensable disability rating for 
service-connected scar, left hip, status-post cyst excision is 
denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


